Case 1:18-cr-00014-VM Document 381
                               384 Filed
                                    illed 07/10/20
                                          07/
                                           7/10
                                             10/2
                                             10 /20
                                                /20 Page
                                                    Page 1 of
                                                           of 2




                                                              July 10, 2020
Case 1:18-cr-00014-VM Document 381
                               384 Filed 07/10/20 Page 2 of 2




The request for extension is granted.


 July 10, 2020
